861 F.2d 1194
AIR LINE PILOTS ASSOCIATION, INTERNATIONAL, Plaintiff-Appellant,v.ALASKA AIRLINES, INC., Defendant-Appellee.
No. 87-4167.
United States Court of Appeals,Ninth Circuit.
Argued Nov. 3, 1988.Decided Dec. 2, 1988.

Appeal from the United States District Court for the Western District of Washington;  Barbara J. Rothstein, District Judge, Presiding.
Before NELSON, BOOCHEVER and BRUNETTI, Circuit Judges.


1
This case is withdrawn from submission pending disposition by the Supreme Court of Consolidated Rail Corp. v. Railway Labor Executives' Ass'n, No. 88-1.  See --- U.S. ----, 109 S. Ct. 52, 102 L. Ed. 2d 31 (1988) (certiorari granted to review Third Circuit's decision, published at 845 F.2d 1187 (3d Cir.1988)).